Filed 1/19/16 P. v. Rivers CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B257666

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA420889)
         v.

ANTHONY GENE RIVERS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Monica
Bachner, Judge. Affirmed.
         Randy S. Kravis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Margaret E. Maxwell, and
Eric E. Reynolds, Deputy Attorneys General, for Plaintiff and Respondent.
                                       __________________________
       Anthony Gene Rivers, a registered sex offender, appeals from the judgment
entered following his conviction by a jury for failure to notify authorities of his address
change. Rivers, who is blind, contends the trial court abused its discretion in granting his
request for self-representation and committed sentencing errors. We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       1. The Amended Information
       Rivers was charged by amended information with failure to timely notify
authorities he was moving and to provide his new address. (Pen. Code, § 290.013,
          1
subd. (b).) It was specially alleged Rivers had suffered eight prior serious felony
convictions within the meaning of section 667, subdivision (a), and the three strikes law
                                  2
(§§ 667, subds. (b)-(i), 1170.12), and had served six separate prison terms for felony
convictions (§ 667.5, subd. (b)). Rivers pleaded not guilty and denied the special
allegations.
       2. Rivers’s Request for Self-representation; the Appointment of Advisory Counsel
          and Other Measures To Accommodate Rivers’s Disability
       On February 27, 2014 Rivers first asserted his right to self-representation.
Because Rivers is blind, the court (Judge Renee Korn) read to him the “Advisement and
Waiver of Right to Counsel (Faretta Waiver),” which included sections advising him of
the dangers and disadvantages of self-representation, and recommended Rivers not act as

1       Penal Code section 290.013, subdivision (a), requires registered sex offenders
who change their residence to inform law enforcement of their new address or transient
location within five working days of the move. Subdivision (b) provides, “If the person
does not know the new residence address or location at the time of the move, the
registrant shall, in person, within five working days of the move, inform the last
registering agency or agencies that he or she is moving. The person shall later notify the
last registering agency or agencies, in writing, sent by certified or registered mail, of the
new address or location within five working days of moving into the new residence
address or location, whether temporary or permanent.”
       Statutory references are to this code.
2      Rivers’s serious felony convictions included two in 1974 for committing lewd or
lascivious acts with a child; one in 1978 and another in 1983 for rape; kidnapping in
1978; and robbery in 1990.

                                                2
his own attorney. After Rivers, who was already representing himself in another criminal
action, acknowledged he understood what the court had read to him and freely and
voluntarily waived his right to appointed counsel, the court granted his request for self-
representation.
       At his March 26, 2014 arraignment Rivers again asserted his right to self-
representation. Rivers informed the court (Judge Monica Bachner) that his cellmate had
been reading materials to him and would continue to do so. Rivers also stated, in
addition to representing himself in another criminal matter pending at that time, he had
represented himself several times during the last 10 years before he lost his sight. The
court then warned Rivers about the dangers of self-representation and read to him, as
Judge Korn had, the Faretta Waiver. The court emphasized Rivers would face even
greater challenges than those presented by self-representation alone, but Rivers insisted
his blindness was not a hurdle:
       “The Court: Mr. Rivers, the other inmates in the county jail are not there to help
you. So, if you’re in the law library and you’re not able to read the materials, how do you
expect to proceed? How do you expect to prepare motions?
       “[Rivers]: They do help me.
       “The Court: They don’t have to.
       “[Rivers]: I understand, but I’m saying I do have help.
       “The Court: Well, I’m just saying that it’s going to be even more difficult for you
than anybody else, because you’re not able to see. So I’m not quite understanding how
well you’re going to do research. Another inmate doesn’t have the interest in doing your
research.
       “[Rivers]: I do really have the materials that I need already to proceed with trial
right now.
       “The Court: . . . . That’s good to know. But I just wanted to let you know that
obviously, it’s going to be a big issue to do research because you can’t.
       “[Rivers]: There is no research to be done anymore. Like I say, I have the
materials now.” After Rivers stated he understood all the warnings and advisements the

                                             3
court had read, the court found he had knowingly and understandingly waived his right to
appointed counsel. Standby counsel was appointed.
       At a May 14, 2014 hearing during which Rivers was arraigned on the amended
information, Rivers contended his right to a speedy trial had been violated. After a
protracted exchange with the court about certain procedural issues, the court said it would
revoke Rivers’s self-represented status if he did not follow proper procedures and
continued to interrupt the court. In response to the court’s inquiry whether Rivers
understood, he said, “Yeah, I understand what you’re saying, but I don’t understand what
you’re doing.” The court replied, “That is why you’re making a big mistake and you
should have a lawyer representing you. Because a lawyer understands what the
procedures are. And if there were motions, a lawyer would file the motion in a proper
manner, give proper notice to the parties. You’re putting yourself at a disadvantage, sir,
by not having a lawyer. . . . But it’s your right. If you don’t want to have a lawyer, you
don’t have to have one.”
       At the outset of trial on May 22, 2014 the court asked Rivers how he expected to
proceed with trial if he could not read the witness list the prosecutor had provided.
Rivers responded, “They’re just witnesses. I can cross-examine them without knowing
who they are.” The court urged Rivers to relinquish his self-represented status and allow
standby counsel to represent him. Rivers said, “I don’t need no standby counsel. Call in
the jury.”
       To accommodate Rivers during voir dire, the court permitted prospective jurors to
raise personal issues in the courtroom after the rest of the prospective jurors had been
excused instead of conducting sidebar proceedings. Rivers was also permitted to
question jurors from his seat and to consult with standby counsel if he needed help
keeping track of prospective jurors as they changed seats in the jury box. Rivers
successfully argued several prospective jurors should be dismissed for cause.
       When trial proceedings commenced on May 23, 2014, the court again asked
Rivers if he wanted to continue representing himself. After Rivers confirmed he did, the
court appointed standby counsel as advisory counsel to answer legal questions he might

                                             4
have and to read documents to him. The court explained it would not ordinarily appoint
advisory counsel, but did so because of Rivers’s “limitations problems.” Rivers
requested that the court not introduce advisory counsel to the jury and opted not to have
her sit next to him.
       3. Summary of the Evidence Presented at Trial
       On January 20, 2014 Rivers was arrested at a convenience store for an unrelated
incident. He appeared homeless and told officers he did not have an address. The
prosecutor in the unrelated incident contacted Los Angeles Police Officer Tatiana
Bohorquez, assigned to the sex offender registration enforcement and compliance team,
to inquire about Rivers’s registration. Bohorquez determined Rivers had last registered
on July 25, 2013, providing addresses for two housing programs. Representatives from
the programs testified there were no records that Rivers had resided at their facilities or
received a housing referral. Bohorquez testified there was no evidence Rivers had
registered as a transient between July 25, 2013 and the date of his arrest.
       4. The Verdict and Sentence
       The jury found Rivers guilty of failure to timely notify authorities he had changed
his residence. After the trial court in a separate proceeding found true the special
allegations, it sentenced him to an aggregate state prison term of nine years, comprised of
                                                                                       3
the upper term of three years, doubled to six years pursuant to the three strikes law, plus
one year for each of the three prior separate prison terms Rivers had served. The court
ordered Rivers to pay a $300 restitution fine (§ 1202.4, subd. (b)) and a $300 parole
revocation fine (§ 1202.45), which was stayed.




3      Although Rivers had multiple strike priors, the People elected to prosecute the
offense only as a second strike case, not a third strike case.

                                              5
                                        DISCUSSION
       1. The Trial Court Did Not Abuse Its Discretion in Granting Rivers’s Request for
          Self-representation
              a. Governing law
       A criminal defendant is entitled under the Sixth and Fourteenth Amendments to
waive his right to counsel and to represent himself. (Faretta v. California (1975)
422 U.S. 806, 818-819 [95 S.Ct. 2525, 45 L.Ed.2d 562] (Faretta) [“[t]he Sixth
Amendment does not provide merely that a defense shall be made for the accused; it
grants to the accused personally the right to make his defense”].) “Under Faretta, a
defendant ‘must be free personally to decide whether in his particular case counsel is to
his advantage,’ even though ‘he may conduct his own defense ultimately to his own
detriment.’” (People v. Trujeque (2015) 61 Cal.4th 227, 262.) Thus, if the defendant is
mentally competent and within a reasonable time before trial makes an unequivocal
request to represent himself or herself, knowingly and intelligently after having been
advised by the court of the dangers of self-representation, the request must be granted.
(Faretta, supra, 422 U.S. at p. 835; People v. Jackson (2009) 45 Cal.4th 662, 689.)
       In considering whether a defendant is competent to represent himself or herself,
“the standard that trial courts . . . should apply is simply whether the defendant suffers
from a severe mental illness to the point where he or she cannot carry out
the basic tasks needed to present the defense without the help of counsel.” (People v.
Johnson (2012) 53 Cal.4th 519, 530 (Johnson); accord, People v. Gardner (2014)
231 Cal.App.4th 945, 958.) “Trial courts must apply this standard cautiously. . . . Self-
representation by defendants who wish it and validly waive counsel remains the norm
and may not be denied lightly. A court may not deny self-representation merely because
it believes the matter could be tried more efficiently, or even more fairly, with attorneys
on both sides.” (Johnson, at p. 531.)
       “As with other determinations regarding self-representation, [the reviewing court]
must defer largely to the trial court’s discretion. [Citations.] The trial court’s
determination regarding a defendant’s competence must be upheld if supported by


                                              6
substantial evidence. [Citation.] Such deference is especially appropriate when . . . the
same judge has observed the defendant on numerous occasions.” (Johnson, supra,
53 Cal.4th at p. 531.)
              b. Rivers, as accommodated, was competent to present a defense
       Rivers argues, by analogy to the Johnson standard to determine whether
defendants are mentally competent to represent themselves, blind defendants should not
be permitted to represent themselves because they cannot carry out the basic tasks needed
to present a defense, including reading and drafting pleadings, conducting legal research,
and observing jurors to gauge whether a particular line of defense or questioning is
having a positive impact on them.
       Even if the Johnson standard were applicable to determine whether physically
disabled defendants may represent themselves, Rivers’s proposed categorical prohibition
of blind defendants from exercising their Faretta right to self-representation is wholly
without merit. Many legally blind individuals would be fully capable of representing
themselves should they elect to exercise their right to do so, particularly, where, as here,
the court went to great lengths to ensure accommodations were provided to permit the
                                                                    4
defendant to carry out the basic tasks needed to present a defense. Over Rivers’s
insistence he did not need accommodations, for example, the court appointed advisory
counsel to read documents to Rivers and to answer any questions and modified the
manner in which voir dire was conducted so Rivers would not have to approach the
bench for sidebar conferences. The record further amply demonstrates the challenge
Rivers confronted was not due to his blindness, but rather to his lack of familiarity with
criminal procedure, stubbornness and failure to appreciate the legal issues. These are the
same challenges many self-represented defendants face, but it is not a basis to deny them


4     Rivers’s proposed per se rule of incapacity is as inapplicable to blind defendants
seeking to represent themselves as it is to blind and sight-impaired lawyers and judges,
who include within their number former civil rights attorney and current Michigan
Supreme Court Justice Richard Bernstein, the late United States District Judge Richard
Casey and United States Circuit Judge David S. Tatel.

                                              7
the right to represent themselves. (See People v. Taylor (2009) 47 Cal.4th 850, 866 [“the
likelihood or actuality of a poor performance by a defendant acting in propria persona
[does not] defeat the federal self-representation right”]; People v. Miranda (2015) 236
Cal.App.4th 978, 989 [“We recognize that Miranda was sometimes inarticulate and
ineffective. Of course that is no doubt the norm in many self-represented cases, not the
exception. Those are the risks assumed by any defendant who chooses to represent
himself.”].) Indeed, on several occasions after Rivers displayed a lack of fundamental
                                                                 5
understanding about the law, made strategically poor choices, or appeared confused, the
court reiterated the dangers of self-representation and asked if he wanted appointed
counsel or to consult with advisory counsel. Rivers repeatedly refused. The court did not
abuse its discretion in granting Rivers’s request for self-representation.
       2. The Trial Court Did Not Err in Sentencing Rivers to the Upper Term
       When a determinate sentencing statute authorizes three possible terms of
imprisonment, “the choice of the appropriate term shall rest within the sound discretion
of the court.” (§ 1170, subd. (b).) “The court shall select the term which, in the court’s
discretion, best serves the interests of justice.” (Ibid.) In exercising that discretion, the
sentencing court “may consider circumstances in aggravation or mitigation, and any other
factor reasonably related to the sentencing decision.” (Cal. Rules of Court,
               6
rule 4.420(b).) The existence of a single aggravating circumstance is legally sufficient to


5       For example, in either a fundamental error in judgment or misunderstanding of
procedure, Rivers refused to stipulate he had suffered prior convictions that required him
to register as a sex offender or agree to bifurcate the proceedings. Rivers insisted he
understood the issues, but said, “I’m just not participating in what [the prosecutor’s]
trying to do. If that’s her job, let’s move forward because I’m denying all the priors and
I’m not agreeing to bifurcate anything.” The court explained the reason bifurcation was
to Rivers’s advantage, but he nevertheless refused to bifurcate or consult with advisory
counsel. Rivers later waived a jury trial on the question whether he had served separate
prison terms for those prior felony convictions. Of course, that was too late to avoid the
effect on the jury of having heard evidence of the specific convictions.
6      California Rules of Court, rule 4.421(b) identifies aggravating factors relating to
the defendant including “[t]he defendant has engaged in violent conduct that indicates a

                                               8
make the defendant eligible for imposition of the upper term. (People v. Black (2007)
41 Cal.4th 799, 816; People v. Osband (1996) 13 Cal.4th 622, 728; see People v.
Quintanilla (2009) 170 Cal.App.4th 406, 413.)
       In sentencing Rivers to the upper term of three years for failing to register as a sex
offender, the court found there were no mitigating circumstances and four aggravating
circumstances: (1) Rivers had in the past engaged in violent conduct, indicating a serious
danger to society; (2) his prior convictions as an adult were numerous; (3) he had served
prior prison terms; and (4) his prior performance on probation or parole was
unsatisfactory. Rivers contends the trial court improperly imposed the upper term based
on his criminal history, which the court also used to enhance his sentence under
section 667.5, subdivision (b).
       Rivers forfeited this argument by failing to raise it in the trial court. (People v.
Boyce (2014) 59 Cal.4th 672, 730; accord, People v. McCullough (2013) 56 Cal.4th 589,
          7
594-595.) In addition, the argument lacks merit: Rivers concedes the court would have
been justified in imposing the upper term based on his history of committing violent
crimes. Nonetheless, he argues, the matter should be remanded for resentencing because
the court acknowledged there was nothing particularly egregious about the
registration/notice crime itself and it is thus reasonable to conclude its reliance on three




serious danger to society”; “[t]he defendant’s prior convictions as an adult . . . are
numerous or of increasing seriousness”; “[t]he defendant has served a prior prison term;
“[t]he defendant was on probation or parole when the crime was committed; and “[t]he
defendant’s prior performance on probation or parole was unsatisfactory.”
       References to rule or rules are to the California Rules of Court.
7      When the court asked Rivers what his position was as to sentencing, Rivers
replied, “I don’t have a position.” “You can continue on with the sentencing.” He
subsequently requested the court impose the low term, but did not have any reasons to
support his request. Had Rivers objected on the ground the court had impermissibly
considered duplicative factors, the court could have easily corrected the error. (See
People v. Scott (1994) 9 Cal.4th 331, 353 [“[r]outine defects in the court’s statement of
reasons are easily prevented and corrected if called to the court’s attention”].)

                                              9
additional aggravating factors, all of which related to his criminal history, improperly
influenced its decision to impose the upper term.
       In addition to Rivers’s past violent conduct, the court properly relied on the fact he
had numerous prior convictions (rule 4.421(b)(2)) and his prior performance on probation
or parole had been unsatisfactory (rule 4.421(b)(5)) in choosing to impose the upper term.
(See People v. Yim (2007) 152 Cal.App.4th 366, 369 [unsatisfactory performance on
parole, which includes committing offenses while on parole, and having numerous prior
convictions are distinct aggravating factors, both of which differ from having served prior
prison terms].) Although the court erred in also identifying Rivers’s prior prison terms as
a fourth aggravating factor since it used that fact to enhance his sentence pursuant to
section 667.5, subdivision (b) (see rule 4.420(c)), it is not reasonably probable he would
have obtained a more favorable result in the absence of the error. (People v. Osband,
supra, 13 Cal.4th at p. 728 [“‘[i]mproper dual use of the same fact for imposition of both
an upper term and a consecutive term or other enhancement does not necessitate
resentencing if “[i]t is not reasonably probable that a more favorable sentence would have
been imposed in the absence of the error”’”]; People v. Calhoun (2007) 40 Cal.4th 398,
410 [“‘[w]hen a trial court has given both proper and improper reasons for a sentence
choice, a reviewing court will set aside the sentence only if it is reasonably probable that
the trial court would have chosen a lesser sentence had it known that some of its reasons
were improper’”].)
       3. The Court Did Not Err in Imposing $300 Restitution and Parole
          Revocation Fines
                                                                                          8
       The court imposed victim restitution and parole revocation fines of $300 each,
describing the victim restitution fine as “the minimum.” Rivers contends the court erred
because the statutory minimum applicable to offenses committed before January 1, 2014
                       9
was $280. (§ 1202.4.) Although the information alleged Rivers failed to notify


8      The parole revocation fine was stayed.
9      Section 1202.4, subdivision (b)(1), in part provides, “The restitution fine shall be

                                             10
authorities of his change in address between July 26, 2013 and January 20, 2014, he
argues it is more likely the crime was committed before January 1, 2014, that is, before
the increase in the minimum fine. (See People v. Lewis (1991) 229 Cal.App.3d 259, 264
[“[c]ircumstances on which a trial court relies in making a sentencing choice must be
established by preponderance of the evidence”].) He further argues the ex post facto
clauses of the federal and California constitutions prohibit a fine in the amount prescribed
following the increase.
       Imposition of a new, harsher penalty for a “straddle” offense—a crime that begins
before and continues after a law’s effective date—does not violate ex post facto
principles. (People v. Grant (1999) 20 Cal.4th 150, 159-160; People v. Chilelli (2014)
225 Cal.App.4th 581, 588-590.) Recognizing this principle, Rivers argues the crime of
failing to register within five days of an address change is not a continuous offense. In
Wright v. Superior Court (1997) 15 Cal.4th 521, however, the Supreme Court held failure
to register within a specified number of days from a change in residence under former
Penal Code section 290, subdivision (f), is a continuing offense. The Court explained, “A
defendant does not commit the crime only at the particular moment the obligation arises,
but every day it remains unsatisfied. Given the persistent and palpable threat to society
sex offenders represent, ‘the nature of the crime involved is such that [the Legislature]
must assuredly have intended that it be treated as a continuing one.’” (Wright, at p. 528;
see ibid. [“[c]haracterizing any violation of section 290 as an instantaneous offense
would effectively ‘eviscerate’ the statute”].) Thus, the court did not err in imposing $300
as the minimum statutory fine.




set at the discretion of the court and commensurate with the seriousness of the offense. If
the person is convicted of a felony, the fine shall not be less than two hundred forty
dollars ($240) starting on January 1, 2012, two hundred eighty dollars ($280) starting on
January 1, 2013, and three hundred dollars ($300) starting on January 1, 2014, and not
more than ten thousand dollars ($10,000).”

                                             11
                                    DISPOSITION
      The judgment is affirmed.




                                                PERLUSS, P. J.

      We concur:



             SEGAL, J.



             BLUMENFELD, J.*




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           12